                                    Polling Place Voting Equipment Allocation Report
                                          County:                                           Clayton
                                     Submitted By:                                       Shauna Dozier
                                   Phone Number:                                          770.477.4572
                                            Email:                           shauna.dozier@claytoncountyga.gov
                  Polling Place Name                 County Precinct    Number of Poll Pads Number of BMDs Number of Ballot Scanners
Ex: Main Street Middle School                           1B, 2B, 3B              5                    30               1
Ex: James D. Recreation Center                            JAMES                10                    85               2
Election and Registration Office                        E&R Office              5                    16               3
Carl Rhodenizer Rec Center                           Carl Rhodenizer            4                    15               2
Virginia Gray Rec Center                               Virginia Gray            4                    15               2
Morrow Municipal Complex                              Morrow Muni               4                    15               2
South Clayton Rec Center                              South Clayton             4                    15               2
Lee Headquarter Library                                 Lee Library             4                    15               2
Utopian Academy for the Arts                               EW1                  2                    13               1
East Clayton Elementary School *NEW*                       EW2                  2                    13               1
Forest Park Middle School                                   FP1                 2                    16               1
Huie Elementary School                                      FP2                 2                    12               1
Fountain Elementary School                                  FP3                 2                    12               1
Babb Middle School                                          FP4                 2                     7               1
Living Faith Tabernacle                                     FP5                 2                    17               1
Haynie Elementary School                                    FP6                 2                     6               1
Pointe South Middle School                                 JB01                 2                    14               1
Callaway Elementary School                                 JB02                 2                    18               1
Lee Street Elementary School                               JB03                 2                    17               1
Kilpatrick Elementary School                               JB04                 2                    11               1
First Presbyterian Church of Jonesboro                     JB05                 2                     8               1
Roberts Middle School                                      JB06                 2                    10               1
Mount Zion High School                                     JB07                 2                    13               1
Mount Zion Elementary School                               JB08                 2                    17               1
S. Truett Cathy Professional Learning Center               JB09                 2                     7               1
St. Philip Benizi Catholic Church                          JB10                 2                    14               1
Arnold Elementary School                                   JB11                 2                    16               1
Fire Department Headquarters                               JB12                 2                    13               1


                                                                       EXHIBIT A
                 Polling Place Name        County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners
Brown Elementary School                         JB13                 2                   9                     1
Suder Elementary School                         JB14                 2                  17                     1
William J Lee Library                           JB15                 2                  12                     1
Kendrick Middle School                          JB16                 2                  11                     1
Point South Elementary School                   JB17                 2                  16                     1
Jackson Elementary School                       JB18                 2                  14                     1
Mundy's Mill High School *NEW*                  JB19                 2                  10                     1
Clayton State University - Arbor Hall            LC1                 2                  13                     1
Mundy's Mill Middle School                       LJ1                 2                  16                     1
Lovejoy High School                              LJ2                 2                  14                     1
Lovejoy Middle School                            LJ3                 2                  11                     1
Kemp Elementary School                           LJ4                 2                  17                     1
Hawthorne Elementary School                      LJ5                 2                  14                     1
Eddie White Academy *NEW*                        LJ6                 2                  11                     1
Lovejoy Community Center *NEW*                   LJ7                 2                  11                     1
Anderson Elementary School                     MO1                   2                  13                     1
Morrow Municipal Complex                       MO2                   2                   8                     1
Travelers Rest Missionary Baptist Church       MO3                   2                  13                     1
First Christian Church of Morrow               MO4                   2                   9                     1
Adamson Middle School                          MO5                   2                  12                     1
Christian Life Center Worldwide                MO6                   2                  13                     1
McGarrah Elementary School                     MO7                   2                   9                     1
Roberta Smith Elemenatary School               MO8                   2                  13                     1
Mount Zion Primary School                      MO9                   2                   6                     1
Now Faith Apostolic Church *NEW*               MO10                  2                  10                     1
Antioch East Baptist Church *NEW*              MO11                  2                   6                     1
North Clayton Middle School                    OAK1                  2                  11                     1
North Clayton Senior High School               OAK2                  2                   8                     1
West Clayton Elementary School                 OAK3                  2                  12                     1
Christian Fellowship Baptist Church            OAK4                  2                  17                     1
Martin L King Elementary *NEW*                 OAK5                  2                   7                     1
River's Edge Elementary School                  PH1                  2                  12                     1
New Hope United Methodist Church                PH2                  2                  14                     1
                Polling Place Name            County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners
Oliver Elementary School                          RD01                  2                  10                     1
Lake Ridge Elementary School                      RD02                  2                  14                     1
Church Street Elementary School                   RD03                  2                  15                     1
A.Harper Elementary School                        RD04                  2                  18                     1
Riverdale Middle School                           RD05                  2                  12                     1
Tara Elementary School                            RD06                  2                  15                     1
Riverdale Elementary School                       RD07                  2                  13                     1
Riverdale Christian Church                        RD08                  2                  12                     1
Riverdale High School                             RD09                  2                  11                     1
Riverdale United Methodist Church                 RD10                  2                  14                     1
Fountain of Faith Missionary Baptist Church       RD11                  2                   8                     1
New Macedonia Baptist Church                      RD12                  2                  12                     1
Polling Place Name   County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners
Polling Place Name   County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners
Polling Place Name   County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners
Polling Place Name   County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners
